Citation Nr: 0200440	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-16 092A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to May 
1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action of the RO.  

In a rating decision in May 2000, the RO assigned a temporary 
total rating based on the need for convalescence, effective 
on January 27, 2000 through March 2000.  

The Board remanded the case for additional development of the 
record in April 2001.  



FINDINGS OF FACT

1.  The veteran did not report for a VA examination 
pertaining to his claim for a total compensation rating based 
on individual unemployability or provide any explanation for 
his failure to report therefor.  

2  All efforts on the part of the RO and the veteran's 
representative to locate him have been unavailing.  



CONCLUSION OF LAW

The claim for a total compensation rating based on individual 
unemployability must be denied due to veteran's failure to 
report for a scheduled VA examination without good cause.  
38 C.F.R. § 3.655 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased rating of 50 percent was assigned for the 
service-connected bilateral pes planus, effective on January 
11, 1995.  

The veteran made a claim of entitlement to total compensation 
rating based on individual unemployability in December 1998.  

Additionally, in January 2000, the veteran made claim for a 
temporary total evaluation based on the need for 
convalescence.  

The veteran was examined by VA in March 1999 when he reported 
that he was going to have to give up his work as a cook 
because "his feet hurt too much on long hours of standing."  

By rating decision of May 2000, the RO assigned a temporary 
total rating for the period beginning on January 27, 2000 
through March 2000 based on surgical treatment necessitating 
convalescence.  

In its remand of April 2001, the Board directed the RO to 
schedule the veteran for a another VA examination to 
determine the severity of his service-connected pes planus 
and to provide an opinion as to the degree of functional 
impairment and occupational disruption caused by the 
veteran's service-connected disability.  

Additionally, the RO was directed to advise the veteran of 
the recent change in the law brought about by the passage of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In a statement dated in July 2001, it was noted that the 
veteran had failed to report of a scheduled VA examination of 
his feet.  

In this regard, the RO also advised the veteran, by letter 
dated on July 17, 2001, of the changes in the law brought 
about by the VCAA.  The letter was sent to the same address 
as used on a memorandum from the veteran's service 
organization to the RO in October 2000.  The letter was 
returned from the Post Office stamped as being "Not 
Deliverable As Addressed, Unable To Forward."  

The evidence in the claims folder further indicated that, on 
October 2, 2001, the RO attempted, unsuccessfully, to contact 
the veteran by telephone.  Thereafter, the RO called the 
veteran's bank to verify the veteran's address and account 
number.  The bank listed the same address as used by the 
veteran's representative.  

The local representative also indicated that he did not know 
the whereabouts of the veteran.  

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001), 38 C.F.R. §  3.655 (2001).  

Accordingly, the Board finds that it has no alternative but 
to deny the veteran's claim for increase due to his 
unexplained failure to report for the scheduled VA 
examination.  38 C.F.R. § § 3.326, 3.327, 3.655; Engelke v. 
Gober, 10 Vet. App. 396 (1997).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim.  
Specifically, the RO did provide a letter to the veteran 
explaining the VCAA and affording him an opportunity to 
submit additional evidence in support of her claim.  The RO 
also attempted to have the veteran examined in order to 
evaluate the severity of the service-connected disability.  
However, the veteran has not responded to the RO's efforts to 
develop his claim.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that, as VA has done everything reasonably 
possible to assist the veteran, further development is not 
required.  



ORDER

The claim for a total rating based on individual 
unemployability by reason of service-connected disability 
must be denied by operation.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

